partment of the treasury huteoral revenue seraace ea n front st room memphis tn release number release date mar052007_ - u legend org name of organization date xx org person to contact identification_number contact telephone number in reply refer to te_ge review staff ein dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org failed to establish that they meet the requirement for exemption under sec_501 sec_1_501_c_4_-1 and of the treasury regulations reads in part a civic organizations in general -a civic_league_or_organization may be exempt as an organization described in sec_501 if i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare i in general -an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements as a result of our recent audit of your organization's activities for the period ended december 20xx it was determined that a substantial part of your activities include the administration and enforcement of covenants for preserving the appearance of a particular area the maintenance of common property and the operation of pool and clubhouse facilities therefore we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx you are required to file form 1120-h u s income_tax return for homeowners associations these returns should be filed with the appropriate service_center for all years beginning after december 20xx form 1120-h must be filed by the day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you are required to file form 1120-h with the appropriate internal revenue campus you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations town and country commons room chesterfield mo date legend org name of organization address address of org date xx org address taxpayer_identification_number form tax_year s ended 20xx12 person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for una greed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to final letter modifying or revoking proposed adverse action we will then send you a exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catalog number 34801v sincerely internal revenue_agent thank you for your cooperation enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form_886 a department of the treasury- internal_revenue_service explanation of items name of taxpayer schech tle no or exhibit year period ended 20xx12 org legend org name of org date xx should the org an organization exempt under internal_revenue_code sec_501 continue to be exempt since it operates a swimming pool open only to the members of the organization fact sec_1 org was recognized on 19xx as an organization exempt under sec_501 because it was an organization described in sec_501 the organization membership is compelled to belong by fees mandated in a covenant to the membet's property title the organization owns and maintains common areas anda swimming pool the common areas and swimmi and enjoyment of the general_public the organization does not maintain a police security force or enact laws or other ordinances normally identified with a governmental subdivision or district the specific area which encompasses the otganization's homeowner's property and common ateas does not have tts own zip code pool ae restricted to the organization's members and are not for the use c of the internal_revenue_code states that civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare will be recognized as exempt under sub sec_501 a if no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1 5u1i c -2 of the income_tax regulations states that an organization will be regarded as operating exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community because it is operated primarily to bring about civic betterments and social improvements sec_1_501_c_4_-1 of the regulations provides that an organization is not operated primarily for the ptomotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members revrul_73_306 1973_2_cb_179 provided that a nonprofit organization formed to protect the rights of tenants in one rental complex did not benefit the community in general but rather a select gtoup of individuals therefore exemption under c was denied rev-rul homeowners_association preserving appearance and maintaining common ateas revrul_74_99 1974_1_cb_131 jan a homeowners_association to qualify for exemption under sec_501 of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public revrul_72_102 modified form 886a name of taxpayer department of the treasury- intemal revenue service explanation of items pehedile b t yeat petiod ended org 20xx12 revrul_74_99 1974_1_cb_132 clarified the definition of community as it applies to homeowners associations a mere aggregation of homeowners in a real_estate subdivision is not a community it must be a geographical unit bearing a reasonably recognizable relationship to an area otdinarily identified as a governmental subdivision or a rev-rul homeowners' associations revrul_80_63 1980_1_cb_116 j an was issued to discuss in question and answer format certain issues raised by revrul_74_99 question does revrul_74_99 contemplate that the term community for purposes of sec_501 of the code embraces a minimum atea or a certain number of homeowners answer no rey rul states that it was not possible to formulate a precise definition of the term community the ruling merely indicates what the term is generally understood to mean question may a’ homeowners_association which represents an area that is not a community qualify for exemption under the use of its tecteational facilities such as swimming pools tennis sec_501 of the code if it restricts courts and picnic areas to members of the association answer no revrul_74_99 points out that the use and enjoyment of the common areas owned and maintained by a homeowners'_association must be extended to membets of the general_public as distinguished from controlled use or access restricted to the members of the association for purposes of revrul_74_99 recreational facilities are included in the definition of common areas revrul_80_206 1980_2_cb_185 provided that a nonprofit organization formed to protect the legal rights of all the tenants in a community does qualify as a social_welfare_organization 868_f2d_108 4th cir the court concluded that a homeowners’ association that encompassed a very large area but restricted use of its facilities to its members does not qualify for exemption under sec_501 the court went on to conclude that in order to be exempt under sec_501 the organization must be a community that constitutes an active part of society rather than a private refuge for those who would live apart government's position civic leagues and organizations not organized for profit but operated exclusively for the promotion of social welfare are recognized as exempt under sec_501 of the code an organization will be regarded as operating exclusively for the promotion of social welfare if it is primarily engaged in promoting the common good and general welfare of the people in the community sec_1 c -1 a i of the regulations one crucial element for sec_501 exemption is promotion of social welfare for the people of a community the service granted exempt status to an organization that defended tenants’ rights for a whole community which is forn a department of the treasury - internal_revenue_service page -2- s qoca ‘ form name of taxpayer ex lanati of items pp schedule no or exh i bit year period ended org considered an exempt activity revrul_80_206 in comparison the organization in revrul_73_306 was denied exempt status because it only benefited the tenants in one rental complex it did not benefit the community in general but rather a select group of individuals rev_rul noted that an aggregation of homeowners in a real_estate subdivision is not a community it must also be a geographical unit bearing a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision ot district this organization is not a community as described above since it is not a recognized governmental subdivision ot district and does not possess the powers or responsibilities le police protection generally associated with such entities 20xx12 revrul_80_63 further provides that an area not considered a community cannot be exempt under c if it opetates a swimming pool for the exclusive use of its homeowner members flat t op lake association v united_states reinforces this ruling by concluding that for an area to be considered a community it must an active part of society rather than a private refuge for its members considenny all the facts and circumstances and applying the applicable law the org is not an organization described in sec_501 of the code however it may qualify as a homeowners_association under sec_528 of the code taxpayer's position ‘the organization agrees with the government's position conclusion ‘the organization's exemption under sec_501 of the code should be revoked for the petiod beginning january 20xx and for all subse went petiods if the organization elects and is eligible under sec_528 of the code it may begin filing form 1120-h otherwise it must file form_1130 for 886-a rev4- department of the treasury - internal_revenue_service page -3-
